ORDER

PER CURIAM.
Richard Marcrum (defendant) appeals from a judgment entered upon a jury verdict sentencing him to consecutive terms of life without the possibility of probation or parole for murder in the first degree, Section 565.020.1 RSMo (1994), and life imprisonment for the offense of armed criminal action, Section 571.015 RSMo (1994).
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential or jurisprudential value. Judgment affirmed in accordance with Rule 30.25(b).